NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

KAHN D. CAMPBELL,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                            Case No. 2D17-1968
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 28, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Joseph A. Bulone, Judge.

Kahn D. Campbell, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Katie Lynn Salemi,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             We remand this case to the postconviction court for correction of the

judgment and sentence to reflect that Kahn D. Campbell's sentence is a nonguidelines,

parole-eligible sentence. See Emory v. State, 605 So. 2d 1326, 1327 (Fla. 2d DCA

1992). We affirm the postconviction court's order in all other respects.
KELLY, SLEET, and BADALAMENTI, JJ., Concur.




                                   -2-